DETAILED ACTION
Claims 1-3, 6, and 9-13 are currently pending in this Office action.  Claims 4, 5, 7, and 8 stand canceled.  Claims 12 and 13 are withdrawn as being directed to a non-elected invention.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  This Office action is made FINAL because it contains new grounds of rejection which were necessitated by amendment.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS), filed on 02/03/2021 has been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

Response to Arguments
Applicant's arguments filed 02/18/2021 have been fully considered but they are not persuasive.
Concerning the 103 rejection over Chun in view of Mahal, page 6-7 cites to Examples 7 (TINC as citrate), Example 8 (TBC as citrate), and Comparative Example 4 (without a citrate-based material) as showing superior elongation rate, migration loss, and stress test properties when citrate-based material is included as compared to when it is not.  This is insufficient to distinguish over Chun because, first, it is not possible to compare the plasticizers of Examples 7 and 8 with the plasticizer of Chun.  Namely, the plasticizers of Examples 7 and 8 contain a mixture of diisononyl cyclohexanoate, dibutyl cyclohexanoate, and butyl isononyl cyclohexanoate as cyclohexane 1,4-diester-based materials.   In contrast, Chun’s plasticizer contains di(2-ethylhexyl) cyclohexanonate, diisononyl cyclohexanoate, and isononyl (2-ethylhexyl)cyclohexanoate as the cyclohexane 1,4-diester mixture.  Second, superior results have not been sufficiently shown, because the cited evidence is not reasonably commensurate in scope with the present claims.  It is unknown whether the observed results can be reasonably extrapolated over all 
As for Mahal, page 7 alleges that it “cannot be reasonably combined” with Chun “to arrive at a plasticizer composition” as presently claimed.  The only reasoning is that “Chun […] is silent with respect to citrates, and Mahal […] is silent with respect to cyclohexane 1,4-diester-based materials.”  This is unpersuasive because “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  In this case, the primary reference (Chun) teaches cyclohexane-1,4-diesters as presently claimed as non-phthalate plasticizers and allows for combining secondary plasticizers therewith.  Mahal teaches citrate triesters of C4 to C10 aliphatic alcohols as non-phthalate plasticizers that are readily formulated as part of a blend of plasticizers.  Page 5 line 11 specifically teach the citrate plasticizers advantageously impart PVC films with high oxygen transmissibility, improved low temperature breakage resistance, and biodegradability.  Thus, the references are readily combined and there is unambiguous motivation to do so.
Page 7 further alleges that “claim 1 has been amended to be commensurate in scope with the Examples, including the claimed list of citrates.”  This is not persuasive because the examples of the specification only reflect some, but not all, combinations of “two or more kinds of cyclohexane 1,4-diester-based materials” and “citrate-based material” as claimed.  None of the examples contain the newly claimed citrate-based material species of butyldi(2-ethylhexyl)citrate.  A showing of unexpected results for a single member of a claimed subgenus, or a narrow portion of a claimed range would be sufficient to prima facie case of obviousness if a skilled artisan “could ascertain a trend in the exemplified data that would allow him to reasonably extend the probative value thereof.” In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Evidence of the unobviousness of a broad range can be proven by a narrower range when one skilled in the art could ascertain a trend that would allow him to reasonably extend the probative value thereof).  No such trend has been established here.
As for the 103 rejection over Aleksandrova in view of Chun, in response to applicant's arguments against the references individually on pages 7-8, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, the rejection was based upon Aleksandrova in view of Chun, not merely upon Aleksandrova alone.  The primary reference (Aleksandrova) already teaches a combination of citrate-based plasticizer with at least one non-phthalate-based plasticizer at the presently claimed ratio.  The secondary reference (Chun) was combined therewith to teach a mixture of at least three kinds of 1,4-cyclohexanedicarboxylate that is one of the cyclohexane-1,4-diester mixtures specified in present claim 1.  As such, applicant’s argument is unpersuasive.
Therefore, even as amended, the claims remain unpatentable over the previously cited art.

Claim Rejections - 35 USC § 103
Claims 1-3, 6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chun et al. (KR
20090038514 A, machine translation) in view of Mahal (EP 0138147 A2).
With respect to claim 1, Chun at claim 16 discloses employing the mixture of at least three kinds of 1,4-cyclohexanedicarboxylate compounds as plasticizer in an amount of 20 to 150 parts by weight
(pbw) per 100 pbw of a polymer resin (such as polyvinyl chloride and others according to claim 17).  Claim 5 discloses that the plasticizer contains three different 1,4-cyclohexanedicarboxylate compounds of formulas (2)-(4) as follows:
(2) 

    PNG
    media_image1.png
    92
    329
    media_image1.png
    Greyscale

(3) 

    PNG
    media_image2.png
    96
    351
    media_image2.png
    Greyscale

(4) 

    PNG
    media_image3.png
    94
    354
    media_image3.png
    Greyscale

where R1 is 2-ethylhexyl and R2 is a branched C9 alkyl group. In the examples, R1 is 2-ethylhexyl and R2 is diisononyl. These compositions are suitable for various applications including medical supplies according to claim 18, where the plasticizer is more stable and is free from environmental concerns associated with ortho- phthalate plasticizers described under “[Technical Field].”
Chun at claim 18 further teaches including a secondary plasticizer, but is silent as to including an amount and species of citrate-based material as the same as presently claimed.
Mahal at claim 5 discloses a plasticized polyvinyl chloride container for blood and blood products, where the polyvinyl chloride contains a citrate tri-ester of a C4 to C10 aliphatic alcohol as plasticizer.
Page 5 line 11 exemplifies tri-butyl citrate as such citrate tri-ester. These citrate tri-esters are advantageous over the prior art plasticizer diethylhexylphthalate (DEHP or DOP) since PVC films plasticized with the tri-esters have high O2 transmissibility, better low temperature breakage resistance, and biodegradable extractables. Abstract, page 1-2. Claim 8 discloses that the container contains 40 to 80 weight percent of PVC and 20 to 60 weight percent of citrate-ester plasticizer. The citrate-ester plasticizer may be formulated as part of a blend of plasticizers.
Given that Chun and Mahal are both directed to phthalate alternative plasticizers and the advantages of the C4 to C10 aliphatic alcohol citrate-esters like tri-butyl citrate taught by Mahal, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to employ a species of citrate-based material as claimed as an alternative to phthalate 
With respect to claim 2, Chun at claim 16 discloses employing the mixture of 1,4-cyclohexanedicarboxylate compounds as plasticizer in an amount of 20 to 150 parts by weight (pbw) per
100 pbw of a polymer resin (such as polyvinyl chloride and others according to claim 17).
Chun at claim 18 further teaches including a secondary plasticizer, but is silent as to including an amount of citrate-based material as the same as presently claimed.
Mahal at claim 5 discloses a plasticized polyvinyl chloride container for blood and blood products, where the polyvinyl chloride contains a citrate tri-ester of a C4 to C10 aliphatic alcohol as plasticizer.
Page 5 line 11 exemplifies tri-butyl citrate as such citrate tri-ester. These citrate tri-esters are advantageous over the prior art plasticizer diethylhexylphthalate (DEHP or DOP) since PVC films plasticized with the tri-esters have high O2 transmissibility, better low temperature breakage resistance, and biodegradable extractables. Abstract, page 1-2. Claim 8 discloses that the container contains 40 to 80 weight percent of PVC and 20 to 60 weight percent of citrate-ester plasticizer. The citrate-ester plasticizer may be formulated as part of a blend of plasticizers.
Given that Chun and Mahal are both directed to phthalate alternative plasticizers and the advantages of the C4 to C10 aliphatic alcohol citrate-esters like tri-butyl citrate taught by Mahal, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to employ a species of citrate-based material as claimed as an alternative to phthalate plasticizers in order to provide PVC films that have high O2 transmissibility, better low temperature breakage resistance, and biodegradable extractables.
With respect to claim 3, Chun at claim 16 discloses employing the mixture of 1,4-cyclohexanedicarboxylate compounds as plasticizer in an amount of 20 to 150 parts by weight (pbw) per 100 pbw of a polymer resin (such as polyvinyl chloride and others according to claim 17).
Chun at claim 18 further teaches including a secondary plasticizer, but is silent as to including an amount of citrate-based material as the same as presently claimed.
Mahal at claim 5 discloses a plasticized polyvinyl chloride container for blood and blood products, where the polyvinyl chloride contains a citrate tri-ester of a C4 to C10 aliphatic alcohol as plasticizer.  
80 weight percent of PVC and 20 to 60 weight percent of citrate-ester plasticizer. The citrate-ester plasticizer may be formulated as part of a blend of plasticizers.
Given that Chun and Mahal are both directed to phthalate alternative plasticizers and the advantages of the C4 to C10 aliphatic alcohol citrate-esters like tri-butyl citrate taught by Mahal, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to employ a species of citrate-based material as claimed as an alternative to phthalate plasticizers in order to provide PVC films that have high O2 transmissibility, better low temperature breakage resistance, and biodegradable extractables.
With respect to claim 6, Chun at claim 5 discloses a plasticizing composition comprising three different 1,4-cyclohexanedicarboxylate compounds of formulas (2)-(4) as follows:
(2)

    PNG
    media_image1.png
    92
    329
    media_image1.png
    Greyscale

(3) 

    PNG
    media_image2.png
    96
    351
    media_image2.png
    Greyscale

(4) 

    PNG
    media_image3.png
    94
    354
    media_image3.png
    Greyscale

where R1 is 2-ethylhexyl and R2 is a branched C9 alkyl group. In the examples, R1 is 2-ethylhexyl and

With respect to claim 9, Chun at claim 18 teaches including a stabilizer, but is silent as to an epoxidized material.
Mahal at page 7 lines 17-20 teaches further including epoxidized soy bean oil or epoxidized linseed oil in order to provide heat stability.
Given that Chun teaches including a stabilizer and the advantages of employing an epoxidized oil taught by Mahal, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include an epoxidized material in order to provide heat stability.
With respect to claim 10, Chun at claim 18 teaches including a stabilizer, but is silent as to an amount of an epoxidized material.
Mahal at claim 9 teaches that the polyvinyl chloride film therein contains 3 to 35 weight percent of
epoxidized soy bean oil or epoxidized linseed oil. The relative content of citrate-based plasticizer to the polyvinyl chloride film therein is 20 to 60 weight percent according to claim 8. Page 7 lines 17-20 teaches including these epoxidized oils in order to provide heat stability.
Given that Chun teaches including a stabilizer and the advantages of employing an epoxidized oil taught by Mahal, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include an amount of epoxidized material in order to provide heat stability.
With respect to claim 11, Chun at claim 18 teaches including a stabilizer, but is silent as to an
epoxidized material species.
Mahal at page 7 lines 17-20 teaches further including epoxidized soy bean oil or epoxidized linseed oil in order to provide heat stability.
Given that Chun teaches including a stabilizer and the advantages of employing an epoxidized oil species taught by Mahal, it would have been obvious to a person having ordinary skill in the art before the .

Claims 1-3 and 6 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Aleksandrova (WO 2013/004265 A1) in view of Chun et al. (KR 20090038514 A, machine translation).
With respect to claim 1, Aleksandrova at claim 2 discloses a PVC-based composition comprising at least one PVC resin, at least one non-phthalate-based plasticizer and tributyl citrate as at least one citrate-based plasticizer. The relative content of the citrate-based plasticizer is between 8 and 72 phr and of non-phthalate-based plasticizer is between 0 and 36 phr. Claims 3, 4. At least 20 weight percent of citrate-based plasticizers and at most 80 weight percent of non-phthalate-based plasticizer is present relative to total plasticizer present. [0030]. According to [0002], [0020], [0022], the resulting plasticizer mixture exhibits reduced VOC emission compared to phthalate plasticizers, where the non-phthalate- based plasticizers are specifically not ortho-phthalate esters.
Aleksandrova at claim 6 teaches cyclohexanoates as the non-phthalate plasticizer, but is silent as to where the cyclohexanoates are two or more cyclohexane-1,4-diester-based materials.
Chun at abstract teaches employing a mixture of at least three kinds of 1,4-cyclohexanedicarboxylate compounds to improve the plasticizing efficiency, migration resistance, extraction resistance, hardness, tensile strength, and elongation of a polymer containing the same. Claim 5 discloses that the plasticizer contains three different 1,4-cyclohexanedicarboxylate compounds of formulas (2)-(4) as follows:
(2)

    PNG
    media_image1.png
    92
    329
    media_image1.png
    Greyscale

(3) 

    PNG
    media_image2.png
    96
    351
    media_image2.png
    Greyscale

(4) 

    PNG
    media_image3.png
    94
    354
    media_image3.png
    Greyscale

where R1 is 2-ethylhexyl and R2 is a branched C9 alkyl group. In the examples, R1 is 2-ethylhexyl and
R2 is diisononyl.  These plasticizers overcome the shortcomings of prior art terephthalate or ortho-phalate plasticizers described under “[Technical Field].”
Given that Aleksandrova teaches including cyclohexanoates and the advantages of the mixture of
1,4-cyclohexanedicarboxylate compounds taught by Chun, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to employ a mixture of two or more kinds of cyclohexane 1,4-diester as presently claimed in order to improve the plasticizing efficiency, migration resistance, extraction resistance, hardness, tensile strength, and elongation of a polymer containing the same.
With respect to claim 2, Aleksandrova at [0030] explains that at least 20 weight percent of citrate- based plasticizers and at most 80 weight percent of non-phthalate-based plasticizer is present relative to total plasticizer present.
With respect to claim 3, Aleksandrova at [0030] explains that at least 20 weight percent of citrate-based plasticizers and at most 80 weight percent of non-phthalate-based plasticizer is present relative to total plasticizer present.
With respect to claim 6, Aleksandrova at claim 6 teaches cyclohexanoates as the non-phthalate plasticizer, but is silent as to where the cyclohexanoates are two or more cyclohexane-1,4-diester-based material species as claimed.
Chun at claim 5 discloses a plasticizing composition comprising three different 1,4-cyclohexanedicarboxylate compounds of formulas (2)-(4) as follows:
(2)

    PNG
    media_image1.png
    92
    329
    media_image1.png
    Greyscale

(3) 

    PNG
    media_image2.png
    96
    351
    media_image2.png
    Greyscale

(4) 

    PNG
    media_image3.png
    94
    354
    media_image3.png
    Greyscale

where R1 is 2-ethylhexyl and R2 is a branched C9 alkyl group. The composition of Example 1 contains
9.8 mol% of bis(2-ethylhexyl) cyclohexane-1,4-diester, 36 mol% of (2-ethylhexyl)isononyl cyclohexane- 1,4-diester, and 36 mol% of bis(isononyl) cyclohexane-1,4-diester. Abstract teaches employing a mixture of at least three kinds of 1,4-cyclohexanedicarboxylate compounds to improve the plasticizing efficiency, migration resistance, extraction resistance, hardness, tensile strength, and elongation of a polymer containing the same.
Given that Aleksandrova teaches including cyclohexanoates and the advantages of the mixture of 1,4-cyclohexanedicarboxylate compounds taught by Chun, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to employ a mixture of two or more kinds of cyclohexane 1,4-diester as presently claimed in order to improve the plasticizing efficiency, migration resistance, extraction resistance, hardness, tensile strength, and elongation of a polymer containing the same.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522.  The examiner can normally be reached on Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1768